Case 9:18-cv-80994-DLB Document 125-2 Entered on FLSD Docket 07/12/2019 Page 1 of 4




                                                                                      Fkl




Antipolygraph.orghasreceived aratherunpleasantletterfrom James
D'Loughy,a lauryerrepresenting Nl'  l-v FederalServices,LLC (N1'IV ),
which m arketsa scientifically baselessvoice-based liecletectorcallecltlw
Case 9:18-cv-80994-DLB Document 125-2 Entered on FLSD Docket 07/12/2019 Page 2 of 4
Ane olygraph.org isanon-profit,plzblicinterestwebsitedei cated to
exposing and ending w aste,g aud,and abuse associated W t.IIpolygraphs
and otherpseudoscienv c Rlie detectors,''including voice stressanalyz-
ers.

                                                                                sa-
                                                                                  t,
                                                                                   l,
                                                                                    t-
DzLoughy aversthatadefaultjudgm entin alawsuitNIW filed against
itscom pedtor,DektorPSE,and w hich,am ong otherthingsacom pelled
Dektortorem oveaw ebsitewith contentcridcalofNI'IX also com pels
Andpolygraph.org- w ltich w as not a pal'ty to thislidgation and w hich
hasno privityw-ith Dektor- to rem ovethe tw elve links.


Nltv'scontention thatitsjudm entagainstDektorbindsAntipoly-
graph.org isabsurd.Through olzr counsel,noted attorney (and form er
W estG ester Cokm tykNew York police com znissioner)George N.Long-
w ot'th ofthe 1àw firm Grant & Longw orth,w e have declined Nl'fv's de-
m and to rem ove the tw elve links.


W hileNlW 's dem and is&vitltoutm erit itdoes self e to highlightthe con-
tenton Ane olygraph.org th atm ostupsets N lW and Y r.''Charles H tun-
                              .,


ble,so it'sw orth exam ining these links here:
Case 9:18-cv-80994-DLB Document 125-2 Entered on FLSD Docket 07/12/2019 Page 3 of 4
1.A recentblogposttitled FederalJudge OrdersIm m ediateRem ovalof
                                                      '
                                                          .

   W ebsise Criicalof Com puter Voice Sl ess Analysis;
                '
        .


 2.A blogpostfrom 2018titledNIW HiresDisgracedEx-copJerryW Cro%
   H as Director ofLaw Enforcem ent Operad ons;
 3.A m essageboard thread titledJ't'
                                   lry Returns$575,000Aw ardAgainst
  N IW for D efam ation;                                                              , ,*.
                                                                                          '
4.Evel'y poston the Antipolygraph.org N ew s blog tagged GCVSA''7
                                                                '               QFz   ..
 5.The entire Antipolygraph.org New sblog (yes,reallyl;
 t.A blogpostaboutapresentadon on polygraph pre-teslinlerview s(w é
   are tm certain w hy this is ofconcern to N'
                                             IW and H um ble,w ho are not
   m enùoned irtthe postl;
 7.M blog postsin the category Gvoice stress''tthe dem and at#5 thatw é
   delete the entireblog shotlld have çovered thisl;
 8.A m essage board thread dating 1o 2O11tit1ed Canad an polîce and press
   believe in CV SA ;
 9.A blog postfz'om 2009 tided Bàker DVSA Loses a Custom er;
10.The RSS feed for our m essage board forum on RCVSA and other Voice
   So essitnalysis Applicationji''
11.Ser ch results for tfcvsa''on ou'rblog;
                              -
            .                  :

12:A recentblog postdtled NI'
                            .
                            I'V ThreatensCom petitor'sIT Consttltr tA,
                                                                     d th
   Federf Law suit
    Case 9:18-cv-80994-DLB Document 125-2 Entered on FLSD Docket 07/12/2019 Page 4 of 4
    Forbackgrotm d on NITV and CharlesHltm ble,seeABC Prim edm e's2006
    investigativereporton theComput
                             J.
                                   erVoiceSaessAnalyzer:
                                            .    .


'



          .
          KrW.                                                                                                                  '.
     i.a.TY
      h
          )JN
          .r
            w3.<=m
                 Q.
               ..'
                 x
                  ''
                   t.'
                  w.
             .. )'mr
                     .'*k*                       .                            '
                                                                                                                             ...7
                                                                                                                                a .'
                                                                                                                                s -.
                                                                                                                                   x
                                                                                                                                    .,
                                                                                                                                     .
                                                                                                                                     ..       r4
                                                                                                                                               Jkp.I
                                                                                                                                                   .>
     ',
     ...&.vo
           c+...!.  x.$/ à %
                           *   ..;   '% W   --       .   z.               e                                                                                   .


                                                                                   .                                     .                .    .        .-,   (p
                                                                          J? vr-, .
                                                                                    'F                   .

                                                                                  rG
                                                                                   ' x.w.   ,y       .



                                                           . w... X
                                                            .wJz
                                                                C:        q nr
                                                         .<
                                                          p'
                                                          xa9
                                                          - n*
                                                             k
                                                              tbr-.
                                                              fbfpz
                                                                   '
                                                                   +
                                                                   1u
                                                                    vv
                                                                     .
                                                                    .g ....s.x
                                                                      ;t     .
                                                                  t:z$anh -.bv
                                                                               .
                                                                               '
                                                                               F
                                                                               .
                                                                             rc-'                    -
                                                                                                             '       .




                                                               2.t.
                                                          iu *.*4
                                                              '#F14
                                                                  '' .
                                                                                  . .                            +

                                                                 . x- .                    s . *.v..
                                                                                                 *T
                                                                    x .          . .., .  5
                                                                      -.b
                                                                   Q..k
                                                                   '
                                                                   ;    ..
                                                                             . .4 %.- x ' $
                                                                         ... z' .-         :*..
                                                                 s. . ...     e. . X ' ' 4..z
                                                                                           u
                                                                 ..:          ..    .: /.
                                                                                        ;t
                                                               .1..
                                                                  y.-. ...           7:. x
                                                                                         .e
                                                                                          rz.

                                                              . .
                                                               mr       .
                                                                 er'J'.vz
                                                                -4
                                                                              .
                                                                                            .XtlR'.y+
                                                                                            . ....

                                                              .. :<#.t                        :..kj
